 Case 1:19-cv-00830-LPS Document 16 Filed 05/26/20 Page 1 of 7 PageID #: 132




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE
_____________________________________________________________________________

BRIAN BOWMAN,                            :
                                         :
                                         :
                    Plaintiff,           :
                                         :
             v.                          :     Civ. No. 19-830-LPS
                                         :
BARCLAYS BANK OF DELAWARE,               :
                                         :
                                         :
                    Defendant.           :
                                         :

Raeann Warner, JACOBS & CRUMPLAR, P.A., Wilmington, DE

James A. Lewis and Jessica Ellis, PENNINGTON LAW GROUP, South Orange, NJ

      Attorneys for Plaintiff Brian Bowman


Adam V. Orlacchio, BLANK ROME LLP, Wilmington, DE

Mark Blondman and Asima J. Ahmad, BLANK ROME LLP, Philadelphia, PA

      Attorneys for Defendant Barclays Bank of Delaware


                                 MEMORANDUM OPINION




May 26, 2020
Wilmington, Delaware
    Case 1:19-cv-00830-LPS Document 16 Filed 05/26/20 Page 2 of 7 PageID #: 133




STARK, U.S. District Judge:

        Pending before the Court is Defendant Barclays Bank of Delaware’s (“Barclays”)

motion to dismiss (D.I. 12) Plaintiff Brian Bowman’s (“Bowman” or “Plaintiff”) First Amended

Complaint (D.I. 11). For the following reasons, Barclays’ motion will be denied.

                                       BACKGROUND

        Barclays is a Delaware corporation. (D.I. 11 at ¶ 10) Bowman is an African-American

software engineer. (D.I. 11 at ¶ 1) In September 2016, AETEA Information Technology, Inc.

(“AETEA”) hired Bowman to provide software engineering services to Barclays, an AETEA

client. 1 (D.I. 13 Ex. A at 1, 6) Nearly two years later, an AETEA executive informed Bowman

that Barclays had “terminated his employment.” (D.I. 11 at ¶ 65) Bowman then filed suit

against Barclays, alleging that Barclays “treat[ed] him less favorably than his non-American

coworkers” and terminated his employment on the basis of race in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”); Section 1981 of the Civil

Rights Act of 1866, 42 U.S.C. § 1981 (“§ 1981”); and the Delaware Discrimination in

Employment Act, 19 Del. C. 1953 § 711 (“DDEA”). (D.I. 11 at ¶ 2) Barclays moved to

dismiss Bowman’s Title VII and DDEA claims on the grounds that Barclays was not Bowman’s

employer. (D.I. 13 at 3)




1
 The Court finds it appropriate to consider Bowman’s agreements with AETEA, which
Barclays attached to its motion to dismiss, without converting Barclays’ motion to a motion for
summary judgment. (See D.I. 13 Ex. A) Although courts evaluating motions to dismiss
generally consider only the complaint, exhibits, and matters of public record, courts may also
consider undisputedly authentic documents attached to the motion which form the basis of a
plaintiff’s claim. See Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192,
1196 (3d Cir. 1993). A document forms the basis of a claim if it is “integral to or explicitly
relied upon in the complaint.” Burlington Coat Factory, 114 F.3d at 1426. Here, Bowman’s
employment agreements with AETEA are integral to his complaint. (See, e.g., D.I. 11 at ¶ 1)

                                               1
 Case 1:19-cv-00830-LPS Document 16 Filed 05/26/20 Page 3 of 7 PageID #: 134




                                     LEGAL STANDARDS

       Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) requires

the Court to accept as true all material allegations of the complaint. See Spruill v. Gillis, 372

F.3d 218, 223 (3d Cir. 2004). “The issue is not whether a plaintiff will ultimately prevail but

whether the claimant is entitled to offer evidence to support the claims.” In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal quotation marks omitted).

Thus, the Court may grant such a motion to dismiss only if, after “accepting all well-pleaded

allegations in the complaint as true, and viewing them in the light most favorable to plaintiff,

plaintiff is not entitled to relief.” Maio v. Aetna, Inc., 221 F.3d 472, 481–82 (3d Cir.

2000) (internal quotation marks omitted).

       A well-pleaded complaint must contain more than mere labels and conclusions. See

Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive plausibility.

See Johnson v. City of Shelby, 135 S.Ct. 346, 347 (2014). A complaint may not be dismissed,

however, for imperfect statements of the legal theory supporting the claim asserted. See id. at

346.

       “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to

relief above the speculative level on the assumption that the allegations in the complaint are true

(even if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007)

(quoting Twombly, 550 U.S. at 555, 127 S.Ct. 1955). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937. At

bottom, “[t]he complaint must state enough facts to raise a reasonable expectation that



                                                 2
    Case 1:19-cv-00830-LPS Document 16 Filed 05/26/20 Page 4 of 7 PageID #: 135




discovery will reveal evidence of [each] necessary element” of a plaintiff’s claim. Wilkerson v.

New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation marks

omitted).

        The Court is not obligated to accept as true “bald assertions,” Morse v. Lower Merion

Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (internal quotation marks omitted), “unsupported

conclusions and unwarranted inferences,” Schuylkill Energy Res., Inc. v. Pennsylvania Power &

Light Co., 113 F.3d 405, 417 (3d Cir. 1997), or allegations that are “self-evidently false,” Nami

v. Fauver, 82 F.3d 63, 69 (3d Cir. 1996).

                                          DISCUSSION

        Title VII prohibits “employer discrimination on the basis of race, color, religion, sex, or

national origin, in hiring, firing, salary structure, promotion and the like.” Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 570 U.S 228, 342 (2013). The DDEA similarly applies to employers. See

19 Del. Code Ann. § 711 (“It shall be an unlawful employment practice for an employer to . . .

discriminate against any individual with respect to compensation, terms, conditions or

privileges of employment because of such individual’s race . . . or national origin.”). 2

        Bowman alleges that Barclays was his employer and discriminated against him due to

his race and national origin. (D.I. 11 at ¶ 72) To survive the pending motion to dismiss,

Bowman must plausibly allege (taking all well-pleaded factual allegations as true) that Barclays

was Bowman’s employer. Bowman has met this standard.




2
 Because the DDEA is modeled on Title VII and contains virtually identical language,
Delaware courts take “interpretive lead from federal decisions construing and
applying Title VII.” Riner v. Nat’l Cash Register, 434 A.2d 375, 376 (Del. 1981); see
also Miller v. State, 2011 WL 1312286, at *7 (Del. Super. Ct. Apr. 6, 2011). Thus, the Court
will consider the federal and state law claims together. See Burgess v. Dollar Tree Stores, Inc.,
642 Fed. App’x 152, 154 n.7 (3d Cir. 2016).
                                                 3
 Case 1:19-cv-00830-LPS Document 16 Filed 05/26/20 Page 5 of 7 PageID #: 136




       “[T]he question of whether an individual is an employee turns on the hiring party’s right

to control the manner and means by which the product is accomplished.” Brown v. J. Kaz, Inc..

581 F.3d 175, 180 (3d Cir. 2009). To answer this question in Title VII cases, courts examine

factors identified by the Supreme Court in Nationwide Mutual Insurance Company v. Darden:

                [T]he skill required; the source of the instrumentalities and tools;
                the location of the work; the duration of the relationship between
                the parties; whether the hiring party has the right to assign
                additional projects to the hired party; the extent of the hired
                party’s discretion over when and how long to work; the method of
                payment; the hired party’s role in hiring and paying assistants;
                whether the work is part of the regular business of the hiring
                party; whether the hiring party is in business; the provision of
                employee benefits; and the tax treatment of the hired party.

503 U.S. 318, 323 (1992); see also Faush v. Tuesday Morning, Inc., 808 F.3d 208, 213 (3d Cir.

2015). The Third Circuit “generally focuse[s] on which entity paid [the individuals’] salaries,

hired and fired them, and had control over their daily employment activities.” Faush, 808 F.3d

at 214 (internal quotation marks omitted).

       The Third Circuit’s decision in Faush is instructive. There, a staffing firm assigned

plaintiff Matthew Faush to work temporarily for defendant Tuesday Morning, a home goods

store. See id. at 210. After Faush alleged that Tuesday Morning terminated his employment in

violation of Title VII and Pennsylvania state law, Tuesday Morning sought summary judgment

on the grounds that Faush was not Tuesday Morning’s employee. Applying the three Darden

factors, the Third Circuit denied the motion. See id. at 215. It held that a reasonable jury could

find that Tuesday Morning paid Faush’s salary – even though it made direct payments to the

staffing firm, not Faush – because, among other reasons, Tuesday Morning paid the firm for

each hour Faush worked and was required to pay Faush’s overtime, making Tuesday Morning’s

payments “functionally indistinguishable from direct employee compensation.” Id. at 215-16.



                                                4
 Case 1:19-cv-00830-LPS Document 16 Filed 05/26/20 Page 6 of 7 PageID #: 137




Further, a reasonable jury could find that Tuesday Morning was the entity that “hired and fired”

Faush because it “ha[d] ultimate control over whether Faush was permitted to work at its store”

and “had the power to demand a replacement from [the staffing firm] and to prevent the ejected

employee from returning to the store.” Id. at 216. Finally, a reasonable jury could find that

Tuesday Morning had control over Faush’s daily employment activities because Tuesday

Morning “gave Faush assignments, directly supervised him, provided site-specific training,

furnished any equipment and materials necessary, and verified the number of hours he worked

on a daily basis.” Id. at 216.

       Applying these same Darden factors here, a reasonable jury could likewise find that

Barclays was Bowman’s employer.

       Under Bowman’s employment contract with AETEA, Bowman was obligated to submit

to AETEA a “[Barclays]-approved time record” marking his hours. (See D.I. 13 Ex. A at 1-2)

Barclays was obligated to authorize and pay for Bowman’s overtime. (See D.I. 13 Ex. A at 6)

These facts could support a finding that Barclays paid Bowman’s salary. See Faush, 808 F.3d

at 215-16.

       Bowman alleges that his Barclays supervisor told him that he had the power to terminate

him. (D.I. 11 at ¶ 45) He further alleges that an AETEA executive informed him that “Barclays

had terminated his employment.” (D.I. 11 at ¶ 65) These facts could support a finding that

Barclays had the power to terminate Bowman and demand his replacement from AETEA – and,

thus, that Barclays hired and fired Bowman. See Faush, 808 F.3d at 216.

       Finally, Bowman alleges that his Barclays supervisor, Farad Rajack, directed the pace of

Bowman’s work and evaluated his work product. (D.I. 11 at ¶¶ 16-17, 21-22, 36) Barclays also

verified the number of hours that Bowman worked. (D.I. 13 Ex. A at 1) These facts could



                                                5
 Case 1:19-cv-00830-LPS Document 16 Filed 05/26/20 Page 7 of 7 PageID #: 138




support a finding that Barclays controlled Bowman’s daily work schedule. See Faush, 808 F.3d

at 216.

          Barclays did not address the Darden factors in its opening brief. (See generally D.I. 13)

Nor did it file a reply brief. Rather, Barclays predicates its motion entirely on a single provision

in Bowman’s agreement with AETEA, which states: “EMPLOYEE AGREES THAT HE/SHE

IS NOT AN EMPLOYEE OF [BARCLAYS] AND IS NOT ENTITLED TO ANY BENEFITS

OF ANY TYPE THAT [BARCLAYS] PROVIDESTO ITS OWN EMPLOYEES.” (D.I. 13 at

2-3; see also D.I. 13 Ex. 1 at 6)

          While a contractual provision that a plaintiff is not a firm’s employee is “strong

evidence” that the plaintiff is not in fact the firm’s employee, it is “not dispositive of the

plaintiff’s employment status.” Brown, 581 F.3d at 181. Even when such an agreement exists,

courts primarily consider whether the “Darden factors in their totality” show that the individual

was an employee. 3 Id. (concluding that plaintiff was not defendant’s employee under Darden,

which was “reinforced” by agreement providing that plaintiff was not defendant’s employee).

Here, Bowman’s allegations and the agreements attached to Barclays’ motion together plausibly

suggest that Barclays may reasonably be found to have been Bowman’s employer under the

relevant Darden factors. Therefore, the Court will deny Barclays’ motion.

                                           CONCLUSION

          An appropriate order follows.




          3
         Barclays’ previous argument (directed to the original complaint) that the agreement
renders the Darden test irrelevant (see D.I. 9 at 1-3) is incorrect. See, e.g., Brown, 581 F.3d at
181; Singh v. Pocono Med. Ctr., 2011 WL 13346522 at *9-10 (M.D. Pa. Mar. 4, 2011)
(applying Darden test despite contract stating that plaintiff “will be considered an independent
contractor, and not an employee” because whether plaintiff was employee “also turns on”
Darden factors).
                                                   6
